Citation Nr: 0735628	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anal fissures with 
rectal bleeding.

2.  Entitlement to service connection for pericarditis.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from July 8, 1998 to 
September 21, 1998.

The appeal came to the Board of Veterans' Appeals (Board) 
originally on appeal from a January 1999 rating decision in 
which the RO, inter alia, denied service connection for 
asthma, for a left ankle disability, for anal fissures with 
rectal bleeding, and for pericarditis.  The appellant filed a 
notice of disagreement (NOD) in February 1999, and the RO 
issued a statement of the case (SOC) in June 1999.  A 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) was received in January 2000, and the RO 
issued a supplemental SOC (SSOC) in October 2000.

In March 2001, the appellant testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of the record.  A VA Form 119 dated in March 
2001 and completed by the appellant's representative 
indicates that, prior to the hearing, the appellant withdrew 
from appeal the claims for service connection for asthma and 
for a left ankle disability.

In a January 2003 rating decision (and in SSOCs issued in 
January and May 2003), the RO confirmed its previous denial 
of service connection for the two issues remaining on appeal.

In September 2003, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of the record.  During the 
hearing, the appellant submitted additional evidence and 
waived review by the RO.  See 38 C.F.R. § 20.800 (2003).

In May 2004, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development and notice.  After accomplishing the 
requested actions, the RO/AMC continued the denial of the 
claims (as reflected in an August 2003 SSOC), and returned 
these matters to the Board.

In a December 2005 decision, the Board, inter alia, denied 
the appellant's claims for service connection for anal 
fissures with rectal bleeding and for pericarditis.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  

In an August 2007 Order, the Court granted a joint motion for 
an order vacating the Board decision and incorporating the 
terms of the remand (filed by representatives for both 
parties), and returned the matter to the Board for compliance 
with the instructions in the joint motion.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the AMC.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on these 
matters is warranted.

The Board points out that, six days into the appellant's 
period of active duty, he was seen for chest pains and rectal 
bleeding.  The assessment included old skin tag present with 
anal fissure.  Twenty days into active duty, the veteran 
complained of shortness of breath with exercise and 
associated radiating pain.  He was diagnosed with active 
asthma.  In mid-September 1998, the appellant was 
hospitalized overnight for complaints of "chest 
pain/?paricarditis".  The discharge diagnosis was 
pericarditis.  The appellant was separated from service after 
76 days of active duty.  The Physical Evaluation Board 
recommended that the appellant be separated from military 
service because he did not meet medical fitness standards for 
enlistment based on pre-existing reactive airway disease 
(asthma), not aggravated by service, that included shortness 
of breath and chest tightness.  

In December 2005, the claims were denied because the Board 
concluded that there was no chronic disability manifested by 
anal fissures with rectal bleeding or pericarditis.  In 
support of this conclusion, the Board noted that a December 
1998 VA record reflected treatment for complaints of chest 
wall pain and a diagnosis of costochonddritis, with a 
physician's opinion that the appellant's pain was obviously 
musculoskeletal and non-cardiac in nature; that a May 1999 VA 
examiner noted in-service findings of pericarditis and rectal 
bleeding but no current findings of such on examination nor 
as a result of a sigmoidoscopy; that a January 2000 VA record 
showed treatment for complaints of chest pain and a 
suggestion of pericarditis, with follow-up chest x-rays and a 
cardiac ECHO Doppler study negative for pericarditis done in 
February 2000; that March 2001 private hospital records 
showed complaints of chest pain and a past medical history of 
pericarditis; and a July 2002 VA emergency room report 
showing a history given by the veteran of rectal bleeding, 
with no blood or pericarditis found on rectal and 
cardiovascualr examination.   In the joint motion, the 
parties agreed that VA failed to provide the appellant with a 
thorough medical examination and a remand of the claims on 
appeal is necessary because the Board did not address whether 
the evidence was sufficient for VA to decide the claims 
pursuant to 38 U.S.C.A. § 5103A(d) (West 2002).  When there 
is evidence of a current disability and evidence indicating a 
possible nexus to service, a medical examination or opinion 
is needed, unless there is sufficient medical evidence of 
record to decide the claim.  See 38 U.S.C.A. § § 5103A(d).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The parties agreed that chest pain and rectal bleeding are 
both symptoms capable of lay observation.  Id. at 83.  The 
parties also noted that the Board failed to consider whether 
the continued symptomatology of chest pain and rectal 
bleeding after May 1999 represents differing diagnoses of the 
same symptomatology as noted in service later diagnosed as 
pericarditis and skin tags or anal fissures.  The parties 
also agreed that the Board failed to provide an adequate 
statement of the reasons and bases as to why the May 1999 VA 
examination was adequate given the subsequent continued 
symptomatology of rectal bleeding and chest pain, and if it 
was not, why further examination was not necessary to 
properly adjudicate the appellant's claims.  Thus, the 
parties agreed that, on remand, the Board should determine 
whether a new medical examination (or opinion) is necessary 
for the adjudication of the claims, and to obtain such an 
examination if it is deemed necessary to decide the 
appellant's claims and to provide an adequate statement of 
the reasons underlying that determination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).


On remand, the RO should consider each of the appellant's 
claims for service connection on the merits.  In doing so, 
the RO should address the alternative theories of in-service 
incurrence, and aggravation of a pre-existing disability (to 
include applicability, and rebuttal, of the presumption of 
soundness) raised by the record.  In this regard, the Board 
notes, and the RO should consider, the appellant's service 
medical records and the findings of the Physical Evaluation 
Board and address whether the appellant was sound upon entry 
and whether, if he has any of the claimed disabilities, did 
these disabilities/symptoms pre-exist his entry in service 
and were not aggravated in or by service.

The RO should also consider the current, correct legal 
authority governing the theory of aggravation of a pre-
existing disability.  In this regard, the Board notes that 
every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2006).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As the aforementioned makes clear, the current record does 
not include sufficient medical information to resolve the 
remaining questions.  See 38 U.S.C.A. § 5103A.  Accordingly 
(and consistent with comments noted in the joint motion), the 
RO should arrange for the appellant to undergo medical 
examination(s), by a physician at an appropriate VA medical 
facility, to address whether the appellant was sound upon 
entry into service and, if so, whether, if he has any of the 
claimed disabilities, the continued symptomatology of chest 
pain and rectal bleeding after May 1999 represents differing 
diagnoses of the same symptomatology as that present during 
active duty.  Further, the physician should also address 
whether any of the claimed disabilities/symptoms pre-existed 
his entry in service and were not aggravated in or by 
service.  The Board finds that such an opinion is needed to 
ensure that all due process requirements are met.  See 
38 U.S.C.A. § 5103A(d).  The appellant is hereby advised that 
failure to report for any scheduled VA examination, without 
good cause, may well result in denial of the claims.  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant does not report for any scheduled examination, 
the RO must obtain and associate with the claims file a copy 
of any notice(s) of the date and time of the examination sent 
to him by the pertinent VA medical facility.

Prior to arranging for the requested examination, to ensure 
that all due process requirements are met, the RO should also 
give the appellant another opportunity to present information 
and/or evidence pertinent to any of the claims on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all evidence in his possession.  The 
RO should also ensure that its notice to the appellant meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)-particularly as regards disability ratings 
and effective dates-as appropriate (not previously provided 
with regard to the issues on appeal).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claims on appeal.  The RO's readjudication 
of the claims should include consideration of all evidence 
added to the record since the RO's last adjudication of the 
claims.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and his attorney a letter requesting that 
he provide sufficient information, and, 
if necessary, authorization to enable it 
to obtain any additional evidence 
pertinent to any of the claims on appeal 
that is not currently of record.  The RO 
should invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its notice to 
the appellant meets the requirements of 
Dingess/Hartman (cited to above)-
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the appellant to 
undergo VA examination(s), by a 
physician, at an appropriate VA facility, 
of his heart and rectum/anus.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the appellant, and 
the examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The physician should specifically 
identify all disabilities characterized 
by chest pains and rectal bleeding with 
anal fissure.  With respect to each such 
diagnosed disability, the physician 
should provide an opinion as whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such diagnosed disability is medically 
related to the appellant's active 
military service.  In rendering the 
requested opinion, the examiner should 
specifically address:  (a) whether such 
disability/symptoms clearly and 
unmistakably preexisted the appellant's 
entrance into active duty; if so, (b) 
whether such disability/symptoms 
increased in severity during his 76 days 
on active duty; and, if so, (c) whether 
such increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of the appellant's 
disability/symptoms).  

The RO should also consider and address 
the appellant's assertions that he was 
sound on entry and of continuing 
symptomatology since he was treated for 
chest pain/pericarditis and rectal 
bleeding with anal fissure while on 
active duty and subsequent post-service 
medical records showing only a history of 
rectal bleeding and pericarditis on VA 
examination in May 1999.  [The appellant 
served on active duty from July 8, 1998 
to September 21, 1998.]

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

4.  If the appellant fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the appellant by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the service-connection claims on 
appeal, in light of all pertinent 
evidence (to include that submitted 
during the Board hearing).  If the 
appellant fails, without good cause, to 
report to any scheduled examination, 
the RO should apply the provisions of 
3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim, on 
the merits, in light of all pertinent 
evidence and legal authority to include 
consideration of both in-service 
incurrence of the claimed disability 
and continuity of symptomatology (to 
include that governing the presumption 
of soundness, as appropriate), and 
consideration of whether a pre-existing 
disability was aggravated in or by 
service. 

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



